Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 25, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  144864 & (14)                                                                                        Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  JANE DOE, as Next Friend for JUNE DOE,                                                                   Brian K. Zahra,
             Plaintiff-Appellee,                                                                                      Justices


  v                                                                 SC: 144864
                                                                    COA: 307516
                                                                    Wexford CC: 10-022828-NO
  KAREN V. FERRIS,
            Defendant-Appellant,
  and
  DENNIS KAINE FERRIS,
            Defendant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the March 16, 2012 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should now be reviewed by this Court. The motion for stay is
  DENIED as moot.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 25, 2012                       _________________________________________
         p0618                                                                 Clerk